Citation Nr: 0530155	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2.

2.  Entitlement to service connection for bone spurs 
involving the fourth and fifth digits of the right foot.

3.  Entitlement to service connection for gastrointestinal 
(GI) condition variously claimed as pancreatitis, pyrosis, 
hiatal hernia, GERD, gastric ulcers and gastroenteritis.

4.  Entitlement to a higher initial evaluation for inguinal 
hernia currently rated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This appeal arises from a June 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA) which denied service 
connection for removal of bone spurs between the fourth and 
fifth digit of the right foot; diabetes mellitus type 2; 
pancreatitis, pyrosis, hiatal hernia, GERD, Gastric Ulcers 
and Gastroenteritis; and granted service-connection for 
incarcerated hernia with an evaluation of 0 percent disabling 
(noncompensable) effective January 9, 2002.  

In July 2005, the appellant was afforded a video conference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service or 
for several years thereafter.  

2.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.

3.  There is no competent evidence of actual exposure to 
herbicides during service.

4.  There is no medical evidence linking the appellant's 
current diabetes mellitus type 2 to his active military 
service.

5.  There is no satisfactory evidence that the veteran 
injured his right foot in service.

6.  A GI condition was not demonstrated in service, nor is 
there any medical evidence linking a GI condition to the 
veteran's service.

7.  The veteran's diabetes mellitus requires management with 
insulin and restricted diet only; activities are not 
restricted as a result of diabetes mellitus.

8.  Recurrent inguinal hernia has not been demonstrated by 
the medical evidence of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service, nor can this condition be presumed to have been 
incurred therein.  38 U.S.C.A. § 501(a), 1101, 1110, 1112, 
1113, 1116(a)(3), 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.  Bone spurs involving the fourth and fifth digits of the 
right foot were not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  A gastrointestinal (GI) condition variously claimed as 
pancreatitis, pyrosis, hiatal hernia, GERD, gastric ulcers 
and gastroenteritis was not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2005).

4.  A compensable evaluation for postoperative residuals of 
an inguinal hernia is not warranted according to applicable 
schedular criteria.  38 U.S.C.A. § 1155, 5107;(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran asserts that service-connection is warranted for 
diabetes mellitus type 2, bone spurs involving the fourth and 
fifth digits of the right foot, and a gastrointestinal (GI) 
condition variously claimed as pancreatitis, pyrosis, hiatal 
hernia, GERD, gastric ulcers and gastroenteritis.  He also 
asserts that he has had a recurrence of the hernia.

The veteran's service medical records are negative with 
respect to any complaints, findings or diagnoses concerning 
the disabilities in issue.

The post-service medical evidence includes progress reports 
from Dr. Keith dated from March 1993 to August 1995; a letter 
from Dr. Keith dated in June 1994; a report from Dr. Sheridan 
dated in January 1995; progress reports from Dr. Reardon 
dated in October 1998 and January 1999; progress notes from 
Dr. Krishnan dated in October 1998 and December 2001; a 
report from Dr. Rawal dated in October 1998; a report from 
Dr. Kessel dated in January 1999; VA progress notes dated 
from September 2002 to May 2005; and a VA Digestive 
Conditions examination report in April 2004.

Dr. Keith's March 1993 examination report showed that the 
veteran complained of a several year history of pyrosis and 
his past medical history was significant for inguinal 
herniorrhaphy.  Dr. Keith diagnosed him with gastroesophageal 
reflux disease (GERD).  Subsequent progress reports from Dr. 
Keith, dated from April 1993 to August 1995 showed continued 
treatment for GERD and treatment with Zantac.  An ultrasound 
performed by Dr. Kyle in February 1994 showed that the 
pancreas could not be evaluated and that the liver, common 
duct, gallbladder, and kidneys were normal.  Dr. Keith's June 
1994 letter showed that the veteran had been diagnosed with 
GERD and would likely require chronic therapy for that 
condition.

In January 1995 Dr. Sheridan examined the veteran's right 
foot.  That examination revealed an apparent osteotomy 
involving the medial aspect of the proximal phalanx of the 
fifth digit with resection of the distal aspect, proximal 
phalanx.  Dr. Sheridan also indicated there was a suspicion 
of a resection of the lateral aspect, proximal phalanx, 
fourth digit.  The right foot otherwise appeared 
unremarkable.  Dr. Sheridan gave impressions of: 1) a 
fracture line involving the medial aspect proximal portion 
proximal phalanx fifth digit with apparent resection of the 
distal aspect proximal phalanx and clinical correlation was 
suggested and 2) suspicion for resection of lateral aspect 
proximal aspect proximal phalanx fourth digit.

An October 1998 examination report from Dr. Krishnan showed 
that the veteran sought treatment for an episode of emesis 
containing streaks of blood, a new onset of crampy 
periumbilical pain, intractable emesis and diarrhea following 
a two day episode of upper respiratory infection.  Dr. 
Krishnan noted that the veteran had a 10-year history of oral 
hypoglycemic controlled diabetes mellitus and "some type of 
surgery to remove a bone spur from his left foot."  The 
veteran appeared to have a viral upper respiratory infection 
for two days.  Abdominal and retroperitoneal ultrasound 
report from Dr. Rawal, also in October 1998 showed that the 
study was limited due to a large amount of gas in the 
abdomen.  Impressions were a limited study due to overlying 
bowel gas but a grossly normal ultrasound of the abdomen and 
kidneys.  Dr. Kessel performed an esophagogastroduodenoscopy 
in October 1998 and diagnosed the veteran with multiple 
gastric ulcers, largest 1cm in size.  There was no active 
bleeding at the time of endoscopy and multiple biopsies were 
obtained to rule out helicobacter pylori.  A surgical 
pathology report from Dr. Reardon showed diagnoses of gastric 
ulcer, duodenitis, moderate chronic gastritis, with 
helicobacter present.

Further report from Dr. Kessel dated in January 1999 showed 
normal colonic mucosa to 40cm from the anal verge and small 
hiatal hernia, otherwise normal esophagus, stomach and 
duodenum.  Gastric ulcers were completely healed.  The antrum 
was biopsied to rule out persistent helicobacter pylori.  Dr. 
Reardon's January 1999 report showed diagnoses of hiatal 
hernia, rule out helicobacter pylori, history of gastric 
ulcer, and mild chronic gastritis.

Medical records form Dr. Krishnan, dated in December 2001, 
showed an assessment of NIDDM and noncompliance with 
"lab/ov."

The numerous VA progress notes dated between September 2002 
and May 2005 show treatment for a number of conditions 
including diabetes mellitus type 2 with fair control, a 
cardiovascular accident, GERD/PUD, PTSD and uncontrolled 
hypertension (HTN) and a history of bilateral foot and hernia 
surgeries.  

The VA Digestive Conditions examination report from April 
2004 showed that at that time the veteran was on Rabeprazole 
and Omeprazole and was totally asymptomatic without any 
discomfort.  He was able to eat spicy food and anything he so 
desires.  He had not had bleeding from ulcerations.  Surgical 
therapy for treatment of a hiatus hernia had not been 
suggested to him.  At that time, on Omeprazole, there were no 
symptoms or disability.  The veteran's weight remained 
stable.  On physical examination, hernia repair on the right 
was well seen with no evidence of recurrence.  There was no 
hernia on the left side.  There was no evidence of any other 
hernia or abdominal masses.  The examiner diagnosed the 
veteran with symptomatic GERD, though the symptoms were well 
treated and there was no resultant disability; repaired right 
inguinal hernia, no evidence of recurrence; and diabetes 
mellitus type II, under treatment with Glyburide and good 
control.

The final, and most recent, group of VA progress notes, dated 
up until September 2005, contained assessments of borderline 
controlled hypertension, uncontrolled diabetes, uncontrolled 
hypercholesterolemia, and adjustment reaction/depression.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §  1110; 38 C.F.R. §  3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. §  
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 

A.  Diabetes Mellitus Type 2

The veteran asserts that his diabetes mellitus type 2 is due 
to exposure to herbicides while stationed in the Republic of 
Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if the specified disease becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board acknowledges the veteran's statements asserting 
that he was stationed in Vietnam for a short period of time.  
However, neither the veteran's service medical records nor 
the veteran's service personnel records show that the veteran 
was ever stationed in Vietnam.  There is also no evidence in 
the record that the veteran received any service medals that 
could show service in the Republic of Vietnam.  Finally, the 
veteran's DD Form 214 discharge shows "none" in the space 
for "foreign and/or sea service."  As such he is not 
entitled to the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii).  The Board will therefore 
examine whether a factual basis exists to support the 
appellant's claimed exposure to herbicides in service.

The Board finds that there is no objective factual basis upon 
which to conclude that the veteran was exposed to herbicides.  
The claims file contains statements by the veteran alleging 
that he was stationed in Vietnam for approximately 4 weeks at 
Tonsenut Air Base and that he travelled by helicopter to 
"Phuuoc Long" and that he was exposed to Agent Orange at 
that time.  The veteran does not go into any more specifics 
regarding his asserted exposure.  See Transcript of Video 
Hearing dated in July 2005.  There is no other evidence in 
the claims folder showing that the veteran was ever exposed 
to herbicides.  As such the Board finds that the veteran was 
not exposed to herbicides and is not entitled to the 
presumption of service connection for his diabetes mellitus 
type 2 under 38 C.F.R. § 3.307(a) and 3.309(e).  The Board 
must now determine whether service connection on a direct 
basis is warranted.  See Combee.

The Board finds that service connection for diabetes mellitus 
type 2 is not warranted on a direct or presumptive basis.  
There is no record of in service complaint, diagnosis, or 
treatment for diabetes mellitus type 2.  There is no evidence 
that the veteran's diabetes mellitus type 2 was manifested 
within the one-year presumptive period necessary for service 
connection for chronic diseases.  The Board points out that 
the first report of treatment or diagnosis for diabetes 
mellitus type 2 comes approximately 30 years after service.  
Even taking Dr. Krishnan's 1998 statement at face-value that, 
at that time, the veteran had a 10-year history of diabetes, 
that still means the first report of diagnosis or treatment 
of diabetes was some 20 years after the veteran's service.  
See examination report from Dr. Krishnan dated in October 
1998.  This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
veteran has testified that he had symptoms of diabetes during 
service, as a lay person, he is not competent to testify that 
symptoms in service were diagnostic of diabetes mellitus.  
Moreover, he has also testified that he did not seek 
treatment for those symptoms in service.  Finally, the Board 
finds that there is no competent evidence in the record to 
show that the veteran's diabetes mellitus type 2 is related 
to service.  Accordingly, the veteran's claim must be denied.

B.  Bone Spurs Involving the Fourth and Fifth Digits of the 
Right Foot

The veteran asserts that he originally injured his foot on a 
long hike in service, and that this injury led to the removal 
of bone spurs involving the fourth and fifth digits of the 
right foot.

The Board finds that service connection for bone spurs 
involving the fourth and fifth digits of the right foot is 
not warranted.  The Board acknowledges the veteran's 
statements to the effect that he originally injured his foot 
in service and that he has had two surgeries since that time.  
Unfortunately, other than a few statements concerning a 
history of bilateral foot surgery there is little in the 
record to support the veteran's statements.  There is no 
record of in-service complaint, diagnosis, or treatment for 
any foot injury.  The Board points out that the first report 
of treatment or diagnosis of any foot condition in the record 
comes approximately 27 years after service.  See examination 
report from Dr. Sheridan dated in January 1995.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, the Board finds that there 
is no competent evidence in the record to show that the 
veteran's bone spurs involving the fourth and fifth digits of 
the right foot are related to service.  Accordingly, the 
veteran's claim must be denied.

C.  A Gastrointestinal (GI) Condition

The veteran asserts that he suffers from a gastrointestinal 
(GI) condition variously claimed as pancreatitis, pyrosis, 
hiatal hernia, GERD, gastric ulcers and gastroenteritis, and 
has since service.

Initially, the Board notes that certain chronic diseases, 
including gastric ulcers, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records contain no record of 
complaint, treatment or diagnosis of a GI condition, other 
than the service-connected incarcerated hernia that is 
discussed in section III.  

The Board finds that service connection is not warranted for 
a GI condition variously claimed as pancreatitis, pyrosis, 
hiatal hernia, GERD, gastric ulcers and gastroenteritis.  
There is no record of in service complaint, diagnosis, or 
treatment for any GI condition other than the service-
connected incarcerated hernia that is discussed in section 
III.  There is no evidence that the veteran's gastric ulcers 
were manifested within the one-year presumptive period 
necessary for service connection for chronic diseases.  The 
Board points out that the first report of treatment or 
diagnosis for a GI disorder comes approximately 25 years 
after service.  See examination report from Dr. Keith dated 
in March 1993.  This lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's GI condition is related to 
service.  Accordingly, the veteran's claim must be denied.

D.  Conclusion

The Board has considered the veteran's lay statements 
regarding his diabetes mellitus type 2, his foot disability, 
and his pancreatitis.  The Board points out that, although a 
lay person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

III.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following 
awards of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.114, DC 7338 an inguinal hernia that is 
small, reducible, or without true hernia protrusion; or, not 
operated, but remedial warrants a 0 percent evaluation 
(noncompensable).  A 10 percent evaluation is warranted when 
an inguinal hernia is postoperative recurrent, readily 
reducible and well supported by a truss or belt.  Id.

The evidence is not sufficient to warrant a rating in excess 
of 0 percent under DC 7338.  The evidence does not show that 
the veteran's inguinal hernia is recurrent.  The April 2004 
VA Digestive Disorders examination report showed that the 
hernia repair on the right was well seen with no evidence of 
recurrence.  There was no hernia on the left side.  There was 
no evidence of any other hernia or abdominal masses.  The 
examiner diagnosed the veteran with repaired right inguinal 
hernia, no evidence of recurrence.  See VA Digestive 
Conditions examination report dated in April 2004.  The rest 
of the evidence in the claims file also fails to show 
recurrence of the veteran's right inguinal hernia.  It is 
recognized that the veteran has testified that a recurrent 
hernia was diagnosed by VA at the Ft. Myers Outpatient 
Clinic; however, records from that clinic make no reference 
to recurrence of the hernia.  As such, an evaluation in 
excess of 0 percent (noncompensable) is not warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Since the veteran's 
condition has been clearly diagnosed as a repaired inguinal 
hernia, no other diagnostic codes relating to the digestive 
system apply.  See 38 C.F.R. § 4.114 (2005).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's hernia causes "marked" interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision regarding this claim for a higher 
initial evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
February 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
February 2002 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a June 
2004 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records and service personnel 
records.  The appellant was also afforded a VA examination.  
He has not referred to any other pertinent evidence that he 
wanted VA to obtain.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for bone spurs involving the fourth and 
fifth digits of the right foot is denied.

Service connection for gastrointestinal (GI) condition 
variously claimed is denied.

A higher initial evaluation in excess of 0 percent 
(noncompensable) for a service-connected incarcerated hernia 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


